       Case: 4:19-cv-01638-SNLJ Doc. #: 23 Filed: 11/12/19 Page: 1 of 4 PageID #: 342




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

      ROBERT A. FERNANDEZ,                              )
                                                        )
                   Plaintiff,                           )
                                                        )
      v.                                                )           Case No. 4:19-cv-01638-SNLJ
                                                        )
      ST. LOUIS COUNTY, MISSOURI,                       )
                                                        )
                    Defendant.                          )

       Plaintiff’s Renewed Motion for Entry of Preliminary Injunction based on New Authority

             Plaintiff Robert A. Fernandez, by counsel W. Bevis Schock and Hugh A. Eastwood,

      states as follows for his Renewed Motion for Entry of Preliminary Injunction based on New

      Authority.

 I.          Introduction

             This is a challenge by a homeless panhandler against two St. Louis County solicitation

      regulations and one vagrancy prohibition. The Court has preliminarily enjoined the vagrancy

      ordinance. The court has deferred ruling on the challenged solicitation ordinances with the

      matter now running on a Track 1 (Expedited) scheduling order dated October 10, 2019, Doc. #

      21, with a consolidated trial on the merits scheduled for April 6, 2020.

             Fernandez now renews his motion for preliminary injunction as to the solicitation

      regulations based on a new and controlling Eighth Circuit authority.

II.          Rodgers prohibits singling out solicitors for traffic safety regulations

             On November 6, 2019, the United States Court of Appeals for the Eighth Circuit affirmed

      the issuance of a preliminary injunction by an Eastern Arkansas federal district court enjoining

      an anti-panhandling state statute that is substantially similar to the ordinance prohibitions found
 Case: 4:19-cv-01638-SNLJ Doc. #: 23 Filed: 11/12/19 Page: 2 of 4 PageID #: 343




in St. Louis County Code Chapter 804 and 1209.090. Rodgers v. Bryant, No. 17-3219, 2019 WL

5778342 (8th Cir. November 6, 2019). The Eighth Circuit rejected the rationale of “public and

motor vehicle safety” as underinclusive. Id. at 8.

        Fernandez attaches hereto a copy of the opinion, Exhibit 1.

        Fernandez’s original memorandum in support of his motion for preliminary injunction

cited the Rodgers district court opinion at Doc. # 3-1, p. 18. Whereas the district court opinion

was merely persuasive, the Eighth Circuit’s opinion is, of course, binding.

        The challenged Arkansas statute criminalizes in relevant part the conduct of:

                Linger[ing] or remain[ing[ on a sidewalk, roadway, or public right-of-way, in a
                public parking lot or public transportation vehicle or facility, or on private
                property, for the purpose of asking for anything as charity or a gift … [u]nder
                circumstances that create a traffic hazard or impediment[.]

                Rodgers at 2.

        The Eighth Circuit affirmed the district court, holding that the Arkansas statute (1) is a

content-based regulation because it applies only to those asking for charity or gifts, id. at 7, and

(2) lacks sufficient “fit” because it is not narrowly tailored and is underinclusive by targeting

only those who seek charitable donations but not those engaging in political or commercial

speech, id. at 8.

        Here, Chapter 804 similarly regulates solicitation of charitable solicitation through a

burdensome Solicitor licensing program. Section 804.050 contains the following prohibition:

                It shall be unlawful for any solicitor to engage in such business in St. Louis
                County, without first having obtained a license therefor from the Division.

        Section 1209.090.1 contains the following prohibition:

                No person shall stand in a roadway for the purpose of soliciting a ride,
                employment, charitable contribution or business from the occupant of any vehicle
 Case: 4:19-cv-01638-SNLJ Doc. #: 23 Filed: 11/12/19 Page: 3 of 4 PageID #: 344




       Both Section 804.050 and Section 1209.090.1 are content-based regulations that are

underinclusive of those engaging in other forms of speech.

       The County has argued the legality of the challenged solicitation regulations by asserting

the government interest of traffic safety. See, e.g., County’s memorandum in opposition, Doc #

11, at pp. 1, 5. But, as stated above, the Eighth Circuit opinion concludes that the interest of

public and motor vehicle safety will not survive strict scrutiny analysis in this First Amendment

context.

       Thus Rodgers appears to be on all fours.

III.   Conclusion and Prayer

       The Eighth Circuit has now affirmed that traffic safety regulations that target only those

soliciting charity or gifts should be preliminary enjoined as violative of the First Amendment.

Fernandez suggests that the Eighth Circuit’s opinion is Rodgers is controlling new authority, and

therefore this Court should forthwith preliminarily enjoying the solicitor regulations in St. Louis

County Code Chapter 804 (particularly Section 804.050) and Section 1209.090.1.

       WHEREFORE Plaintiff Robert A. Fernandez renews his motion for preliminary

injunction as to St. Louis County Code Chapter 804 (Count I of his Complaint), and Code

Section 1209.090.1 (Count II of his Complaint), and for such other relief as may be just, meet

and reasonable.

Respectfully submitted,

Co-Counsel for Plaintiff

   /s/ W. Bevis Schock .
W. Bevis Schock, 32551MO
Attorney at Law
7777 Bonhomme Ave., Ste. 1300
St. Louis, MO 63105
wbschock@schocklaw.com
 Case: 4:19-cv-01638-SNLJ Doc. #: 23 Filed: 11/12/19 Page: 4 of 4 PageID #: 345




Fax: 314-721-1698
Voice: 314-726-2322

   /s/ Hugh A. Eastwood .
Hugh A. Eastwood, 62058MO
Attorney at Law
7911 Forsyth Blvd., Ste. 300
St. Louis, MO 63105
heastwood@eastwoodlawstl.com
Fax: 314-863-5335
Vox: 314-809-2343
                                CERTIFICATE OF SERVICE

The undersigned certifies that on November 12, 2019 he served this document on all counsel of
record.
/s/ Hugh A. Eastwood .
The service method: CM/ECF electronic filing.
